Citation Nr: 1744425	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Yonelle Moore Lee, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In November 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran contends that his hypertension was first diagnosed in July 1977, within a year of his separation from active service and shortly after he began Reserve duty. There is a long history in the record of the Veteran receiving treatment for hypertension, going back over fifteen years; however, the Veteran's private treatment records dating back to his original diagnosis of hypertension have not been associated with the record. Therefore, the Board finds that a remand is warranted to attempt to obtain any outstanding records and to afford the Veteran a VA examination to assist him with this claim. See 38 C.F.R. § 3.159(c) (4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for hypertension on appeal; this specifically includes treatment records from Dr. Karl Mitchell.

2. After completing the directive (1), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature and likely etiology of the Veteran's current hypertension. The Veteran's record, to include this remand, must be available to the examiner for review. Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it as least as likely as not (a 50% or higher degree of probability) that the Veteran has diagnosed hypertension related to service? It is requested that the rationale for this opinion include some discussion of the Veteran's lay statements regarding a diagnosis of hypertension as early as 1977.

3. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim for service connection for hypertension, performing all additional development deemed necessary. If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).







